Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:    For claims  1  18   19  none  of the  prior art references    include a vapor outlet conduit  for coupling to a vapor creation system and including  a  region for locating a substance carrier  and penetrating elements  the parts  arranged as set forth in these claims     The  WO  2015/ 197527 document   figure  7  includes a substance carrier 6  and two sets of penetrating elements 22   however they are not located fully in the vapor outlet conduit part 4b    as required by the claims Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089. SPE  TC  Patel   571  272   2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832